Per Curiam,
At the maturity of the note given by McWilliams and O’Neil to Jamieson, he could have done one of two things with the stock which had been pledged to him as collateral security for the payment of the obligation. By the terms of the pledging agreement he could have ex*492posed it to public sale, “after reasonably published notice,” and sold it to the highest bidder; or, if he had so chosen, he could have kept the stock upon delivering or returning the note to the makers. These were the two rights given to him in the collateral agreement, the terms of which are to be strictly enforced against him in the attempt to forfeit the stock of the makers of the note. Jamieson, however, did neither of the things he was authorized to do, but instead, on or about February 5, 1897 — nearly eight months after the maturity of the note — he surrendered the certificates to the Corn-planter Refining Company and procured a new certificate for the same in his own name. This he had no right to do, for he had not delivered up the note to the makers. The condition in the agreement upon which he was authorized to keep the stock was that “he shall deliver up the above mentioned note to the said O’Neil or McWilliams.” It is immaterial that O’Neil may have known what Jamieson had done. As long as the note had not been returned to him or McWilliams, their right continued, for six years from the maturity of the obligation, to demand the return of the stock upon payment of the amount due to Jamieson. On April 2, 1901, O’Neil, who had in the meantime purchased the stock pledged by McWilliams, tendered to Jamieson $1,545.40, the full amount due on the note. This tender was refused, and its refusal then gave O’Neil the right to file a bill for the return of the stock. That right continued for six years, and, having been exercised on March 30, 1907, the decree to which O’Neil was entitled subsequently followed, and is now affirmed, with costs.